DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9, 11, 14-17, 19-22, and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonehara et al. (U.S. Patent No. 9,214,353).
Regarding to claim 1, Yonehara teaches a method for manufacturing a semiconductor device comprising:
a step of preparing a semiconductor wafer source which includes a first main surface on one side, a second main surface on the other side and a side wall connecting the first main 
an element forming step of setting a plurality of element forming regions on the first main surface of the semiconductor wafer source, and forming a semiconductor element at each of the plurality of element forming regions (Figs. 30B-C; Fig. 8A, column 42, lines 5-7); and
a wafer source separating step of cutting the semiconductor wafer source from a thickness direction intermediate portion along a horizontal direction parallel to the first main surface, and separating the semiconductor wafer source into an element formation wafer and an element non-formation wafer after the element forming step (Fig. 30D, Fig. 8B, column 42, lines 9-12).
Regarding to claim 2, Yonehara teaches a wafer source reuse step of reusing the element non-formation wafer as a new semiconductor wafer source after the wafer source separating step, and forming a new semiconductor element on a cut surface of the new semiconductor wafer source (column 42, lines 16-17, when host wafer is reused, new semiconductor element on a cut surface of the new semiconductor wafer source are inherently formed).
Regarding to claim 9, Yonehara teaches a step of preparing a first supporting member prior to the wafer source separating step; and an attachment step of attaching the first supporting member to the second main surface side of the semiconductor wafer source prior to the wafer source separating step; wherein the wafer source separating step is performed in a state in which the semiconductor wafer source is supported by the first supporting member (Fig. 8A, column 14, lines 7-10, separation holder is attached to the second main surface side of the semiconductor wafer source prior to the wafer source separating step; the wafer source separating step is performed in a state in which the semiconductor wafer source is supported by the separation holder).
Regarding to claim 11, Yonehara teaches the attachment step of the first supporting member is performed after the element forming step (Fig 8A, Dig. 30D, at the separation step, elements are already formed on the device layer).
Regarding to claim 14, Yonehara teaches a step of preparing a second supporting member prior to the wafer source separating step; and a step of attaching the second supporting member to the first main surface side of the semiconductor wafer source prior to the wafer source separating step; wherein the wafer source separating step is performed in a state in which the semiconductor wafer source is supported by the first supporting member and the second supporting member (Fig. 8A. column 14, lines 7-15, two separation holders are attached to two main surfaces for holding the structure during splitting process).
Regarding to claim 15, Yonehara teaches the wafer source separating step includes an altered layer forming step of forming an altered layer of which crystalline state is altered in properties different from properties of other regions, along the horizontal direction in the thickness direction intermediate portion of the semiconductor wafer source, by a laser light irradiation method (column 13, lines 22-27), and a step of cutting the semiconductor wafer source along the horizontal direction with the altered layer as a starting point and separating the semiconductor wafer source into the element formation wafer and the element non-formation wafer (column 13, lines 45-55).
Regarding to claim 16, Yonehara teaches the altered layer forming step includes a step of irradiating laser light to the thickness direction intermediate portion of the semiconductor wafer 
Regarding to claim 17, Yonehara teaches further comprising: a step of preparing a first supporting member which has light permeability prior to the wafer source separating step; and a step of attaching the first supporting member to the second main surface of the semiconductor wafer source prior to the wafer source separating step (Fig. 8A, supporting member which is separation holder having light permeability, prior to the wafer source separating step; attached to the second main surface of the semiconductor wafer source prior to the wafer source separating step); 
wherein the wafer source separating step includes
an altered layer forming step of forming an altered layer of which crystalline state is altered in properties different from properties of other regions, along the horizontal direction in the thickness direction intermediate portion of the semiconductor wafer source, by irradiating laser from the second main surface side of the semiconductor wafer source via the first supporting member (column 13, lines 22-27), and
a step of cutting the semiconductor wafer source along the horizontal direction with the altered layer as a starting point in a state in which the semiconductor wafer source is supported by the first supporting member, and separating the semiconductor wafer source into the element formation wafer and the element non-formation wafer (Fig. 6B-D, Fig. 8B, splitting the semiconductor wafer source along the horizontal direction).
Regarding to claim 19, Yonehara teaches the semiconductor wafer source is made of silicon or silicon carbide (column 7, lines 32-33, silicon wafer).
Regarding to claim 20, Yonehara teaches a wafer-attached structure comprising:
a semiconductor wafer source having a first main surface as an element forming surface and a second main surface positioned on the opposite side of the first main surface, and having a thickness enough to be cut along a horizontal direction parallel to the first main surface from a thickness direction intermediate portion (Fig. 8A, semiconductor wafer source having a first main surface as an element forming surface and a second main surface positioned on the opposite side of the first main surface, and having a thickness enough to be cut along a horizontal direction parallel to the first main surface from a thickness direction intermediate portion); and
a supporting member having a first supporting main surface attached to the second main surface of the semiconductor wafer source and a second supporting main surface positioned on the opposite side of the first supporting main surface (Fig. 8A, separation holder having a first supporting main surface attached to the second main surface of the semiconductor wafer source and a second supporting main surface positioned on the opposite side of the first supporting main surface).

    PNG
    media_image1.png
    463
    865
    media_image1.png
    Greyscale

Regarding to claim 21, Yonehara teaches the supporting member has a planar area larger than a planar area of the semiconductor wafer source (Fig. 8A).
Regarding to claim 22, Yonehara teaches the semiconductor wafer source includes a first mark indicating a crystal orientation, and the supporting member includes a second mark indicating the crystal orientation of the semiconductor wafer source (column 7, lines 7-14, semiconductor wafers have marks (notch or flats at the edges of the wafers) indicating a crystal orientation).
Regarding to claim 26, Yonehara teaches the semiconductor wafer source includes a side wall connecting the first main surface and the second main surface, a first wafer edge portion connecting the first main surface and the side wall, and a second wafer edge portion which connects the second main surface and the side wall and which is not chamfered (Fig. 6A, Fig. 8A).
Regarding to claim 27, Yonehara teaches the supporting member includes a supporting side wall connecting the first supporting main surface and the second supporting main surface, a first supporting edge portion which connects the first supporting main surface and the supporting side wall and which is chamfered, and a second supporting edge portion which connects the second supporting main surface and the supporting side wall and which is chamfered (Fig. 8A, the edges of separation holder is chamfered).
Regarding to claim 28, Yonehara teaches a bonding layer which is formed at a boundary region between the semiconductor wafer source and the supporting member to bond the semiconductor wafer source and the supporting member (Fig. 8A).
Regarding to claim 29, Yonehara teaches the semiconductor wafer source is made of silicon or silicon carbide (column 7, lines 32-33, silicon wafer.
Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Werner et al. (U.S. Patent No. 9,406,551).
Regarding to claim 1, Werner teaches a method for manufacturing a semiconductor device comprising:
a step of preparing a semiconductor wafer source which includes a first main surface on one side, a second main surface on the other side and a side wall connecting the first main surface and the second main surface (Fig. 1C, element 100, column 4, lines 33-38;  Fig. 4A, element 200, [0047], lines 1-4, semiconductor wafer source 100 which includes first surface 101, second main surface 102, and a side wall connecting the first main surface and the second main surface);
an element forming step of setting a plurality of element forming regions on the first main surface of the semiconductor wafer source, and forming a semiconductor element at each of the plurality of element forming regions (Fig. 1C, element 120, column 7, lines 13-16;  Fig. 4A, element 220,  [0047], lines 1-4, element forming regions on the first main surface of the semiconductor wafer source 100/200, forming a semiconductor element 150/250 at each of the plurality of element forming regions); and
a wafer source separating step of cutting the semiconductor wafer source from a thickness direction intermediate portion along a horizontal direction parallel to the first main surface, and separating the semiconductor wafer source into an element formation wafer and an element non-formation wafer after the element forming step (Fig. 1F; Fig. 4C).
Regarding to claim 19, Werner teaches the semiconductor wafer source is made of silicon or silicon carbide (column 4, lines 35-38).
Claims 1-3, 6-7, 9-10, 15, 20, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lehnert et al. (U.S. Patent Application Publication No. 2018/0047619).
Regarding to claim 1, Lehnert teaches a method for manufacturing a semiconductor device (Figs. 2-4) comprising:
a step of preparing a semiconductor wafer source which includes a first main surface on one side, a second main surface on the other side and a side wall connecting the first main surface and the second main surface (Fig. 2B, [0047], lines 1-4, semiconductor wafer source 216 which includes a first surface on top side, a second main surface on bottom side and a side wall connecting the first main surface and the second main surface. Carbon is a semiconductor material; Figs. 3-4, element 417);
an element forming step of setting a plurality of element forming regions on the first main surface of the semiconductor wafer source, and forming a semiconductor element at each of the plurality of element forming regions (Fig. 2C, [0065], lines 1-12, element forming regions 213 on the first main surface of the semiconductor wafer source, forming semiconductor element 214 at each of the plurality of element forming regions); and
a wafer source separating step of cutting the semiconductor wafer source from a thickness direction intermediate portion along a horizontal direction parallel to the first main surface, and separating the semiconductor wafer source into an element formation wafer and an element non-formation wafer after the element forming step (Fig. 2D, [0047], last lines, wafer source separating step of cutting the semiconductor wafer source 216 from a thickness direction intermediate portion along a horizontal direction parallel to the first main surface 211, and separating the semiconductor wafer source into an element formation wafer (upper portion) and an element non-formation wafer (lower portion) after the element forming step).
Regarding to claim 2, Lehnert teaches a wafer source reuse step of reusing the element non-formation wafer as a new semiconductor wafer source after the wafer source separating step, and forming a new semiconductor element on a cut surface of the new semiconductor wafer source ([0061], lines 1-5, reusing the element non-formation wafer as a new semiconductor wafer source after the wafer source separating step. Inherently, new semiconductor element are formed on a cut surface of the new semiconductor wafer source).
Regarding to claim 3, Lehnert teaches a polishing step of polishing the cut surface of the new semiconductor wafer source after the wafer source separating step and prior to the step of forming the new semiconductor element; wherein the new semiconductor element is formed in the cut surface of the new semiconductor wafer source after the polishing step ([0100], last 5 lines).
Regarding to claim 6, Lehnert teaches a second wafer source separation step of cutting the new semiconductor wafer source from a thickness direction intermediate portion along a horizontal direction parallel to the cut surface of the new semiconductor wafer source, and separating the new semiconductor wafer source into a second element formation wafer and a second element non-formation wafer after the wafer source reuse step ([0100], lines 1-7, the wafer is reused several times. In other words, there is a second wafer source separation step of cutting the new semiconductor wafer source from a thickness direction intermediate portion along a horizontal direction parallel to the cut surface of the new semiconductor wafer source, and separating the new semiconductor wafer source into a second element formation wafer and a second element non-formation wafer after the wafer source reuse step
Regarding to claim 7, Lehnert teaches a wafer source reuse repeating step of sequentially repeating the wafer source reuse step and the second wafer source separation step (([0100], lines 1-7, the wafer is reused several times).
Regarding to claim 9, Lehnert teaches a step of preparing a first supporting member prior to the wafer source separating step; and an attachment step of attaching the first supporting member to the second main surface side of the semiconductor wafer source prior to the wafer source separating step; wherein the wafer source separating step is performed in a state in which the semiconductor wafer source is supported by the first supporting member (Figs. 2A-B, attaching the first supporting member 215 to the second main surface side of the semiconductor wafer source 216 prior to the wafer source separating step; Fig. 2D, the wafer source separating step is performed in a state in which the semiconductor wafer source 216 is supported by the first supporting member 215).
Regarding to claim 10, Lehnert teaches the attachment step of the first supporting member is performed prior to the element forming step (Fig. 2A before Fig. 2C), and the element forming step is performed in a state in which the semiconductor wafer source is supported by the first supporting member (Fig. 2C, element forming step is performed in a state in which the semiconductor wafer source 216 is supported by the first supporting member 215).
Regarding to claim 15, Lehnert teaches the wafer source separating step includes an altered layer forming step of forming an altered layer of which crystalline state is altered in properties different from properties of other regions, along the horizontal direction in the thickness direction intermediate portion of the semiconductor wafer source, by a laser light irradiation method ([0047], last 3 lines, the laser beam provides heats along the separation line of the layer, thus it forms an altered layer of which crystalline state is altered in properties different from properties of other regions), and a step of cutting the semiconductor wafer source along the horizontal direction with the altered layer as a starting point and separating the semiconductor wafer source into the element formation wafer and the element non-formation wafer (Fig. 2D).
Regarding to claim 20, Lehnert teaches a wafer-attached structure comprising:
a semiconductor wafer source having a first main surface as an element forming surface and a second main surface positioned on the opposite side of the first main surface, and having a thickness enough to be cut along a horizontal direction parallel to the first main surface from a thickness direction intermediate portion (Fig. 2A, [0047], lines 1-6, semiconductor wafer source 216 having a first main surface as an element forming surface (top) and a second main surface (bottom) positioned on the opposite side of the first main surface, and having a thickness enough to be cut along a horizontal direction parallel to the first main surface from a thickness direction intermediate portion. Carbon is a semiconductor material); and
a supporting member having a first supporting main surface attached to the second main surface of the semiconductor wafer source and a second supporting main surface positioned on the opposite side of the first supporting main surface (Fig. 2A, [0046], lines 1-3, supporting member 215 having a first supporting main surface attached to the second main surface (bottom) of the semiconductor wafer source 216 and a second supporting main surface positioned on the opposite side of the first supporting main surface).
Regarding to claim 26, Lehnert teaches the semiconductor wafer source includes a side wall connecting the first main surface and the second main surface, a first wafer edge portion 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828